Per Curiam.
Lucena E. C. Johnson, a daughter of Mary L. Johnson, deceased, appealed from an order overruling her objections to the final account and petition for distribution filed by the executor of her mother’s estate.
Miss Johnson appeared in the superior court and in this court pro se. In the superior court, she was offered additional time to prepare her case and to secure .counsel but did not avail herself of the offer. On the first page of her brief, she says:
“I hope, that with an instrument herein tendered that the Court may see fit to have the record in full of the lower court sent up and see if it can find in it, with the papers sent to the court by the appellant the proof needed to be found sufficient to overrule the lower court and vacate its order, and have it rule so as to protect the interest of appellant in the whole of said land until such time as the due process of law can run its course to proceed against the malversation of appellant’s father’s estate.”
This court cannot accept the invitation to see if it can find the proof needed to overrule the lower court. Appellants must make their own records here.
There is nothing in the record before us which supports any material objection to the executor’s final account and petition for distribution, and the order appealed from is affirmed.
November 2, 1951. Petition for rehearing denied.